Exhibit 2.1 AGREEMENT AND PLAN OF MERGER Dated as of October 12, 2007 by and among Commerce Planet, Inc., I-Corp. Merger Sub, LLC, I-Corp. Acquisition Sub, Inc., Iventa Corporation, the Designated Stockholders identified herein, Jamison Stafford, and Jamison Stafford, as Stockholder Representative. AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER dated as of October 12,2007 (this "Agreement"), is made and entered into by and among Commerce Planet, Inc., a Utah corporation ("Buyer"), I-Corp. Merger Sub, LLC, a California limited liability company and wholly-owned subsidiary of Commerce Planet, Inc. ("Merger Sub"), I-Corp. Acquisition Sub, Inc., California corporation ("Acquisition Sub"), Iventa Corporation, a California (the "Company"), each of the Company's stockholders identified on Exhibit A hereto (each a "Designated Stockholder" and collectively the "Designated Stockholders"), and Jamison Stafford, individually, and in his capacity as Stockholder Representative. RECITALS WHEREAS, Buyer owns all of the issued and outstanding membership interests in Merger Sub; WHEREAS, Buyer owns all of the issued and outstanding shares of capital stock of Acquisition Sub; WHEREAS, the Designated Stockholders wish to cause the Company to be merged with Acquisition Sub and Buyer wishes to cause Acquisition Sub to be merged with and into the Company (the "Reverse Merger"), with the Company surviving the Reverse Merger (the "Reverse Merger Surviving Corporation"); WHEREAS, immediately following the Reverse Merger, Buyer will cause the Reverse Merger Surviving Corporation to merge with and into I-Corp. Merger Sub, LLC (the "Subsequent Merger"), with I-Corp. Merger Sub, LLC surviving the Subsequent Merger (the "Subsequent Merger Surviving Entity"); WHEREAS, the Reverse Merger, the Subsequent Merger and the other transactions contemplated hereby or by the other Transaction Documents are sometimes collectively referred to herein as the "Transactions;" WHEREAS, the parties hereby adopt this Agreement as a "plan of reorganization" within the meaning of Treasury Regulations Section 1.368-2(g) with respect to the Reverse Merger and the Subsequent Merger pursuant to which the Reverse Merger and the Subsequent Merger, taken together, will be treated as a reorganization under IRC Section 368(a)(2)(D); WHEREAS, the Board of Directors of the Company and each of the Designated Stockholders have approved the Reverse Merger pursuant to the terms of this Agreement and in accordance with the applicable provisions of the CCC and all other applicable laws; WHEREAS, in connection with the Reverse Merger and the other Transactions, the parties hereto desire to set forth certain representations, warranties and covenants made by each to the other or others as an inducement to the consummation of the Reverse Merger, upon the terms and subject to the conditions contained herein; and 1 WHEREAS, in connection with the Transactions, the Designated Stockholders are willing to indemnify Buyer, Acquisition Sub and I-Corp. Merger Sub, LLC against certain losses and Liabilities (as hereinafter defined) that may occur as a result of the Transactions, in each case, upon the terms and subject to the conditions contained herein. NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS 1.1.
